MONTGOMERY, Chief Justice.
James F. Queenan, Clerk of the Jefferson County Court, seeks to prohibit J. Paul Keith, Judge of the Jefferson Circuit Court, from entering a judgment directing petitioner to print the names of Adam M. Robinson and Nan Rodgers on the ballot for the Democratic Primary to he held on May 26, 1959. No constitutional question is presented seriously and no meritorious basis is shown for use of the extraordinary remedy of prohibition. This proceeding is controlled by Bach v. Keith, Ky., 324 S.W.2d 393.
Petition denied.